Case 5:19-cv-00012-FB-HJB Document 4 Filed 01/31/19 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION

MARK MCCOURT LIEBER, JR., §
TDCI# 01969926, §
§
Petitioner, §
§

Vv. § SA-19-CA-12-FB (HJB)
§
LORIE DAVIS, Director, §
Texas Department of Criminal Justice, §
Correctional Institutions Division, §
§
Respondent. §

ORDER DIRECTING RESPONDENT
TO ANSWER PETITION ON THE MERITS

The matter before the Court is pro se Petitioner’s 28 U.S.C. § 2254 Petition for a Writ of

Habeas Corpus by a Person in State Custody (ECF No. 1). Petitioner has paid the $5.00 filing

fee. (See Docket Entry 3.) Having reviewed the submissions, and in accordance with Rules 4

and 5 of the Rules Governing Section 2254 Cases, the Court orders the Respondent to file an

answer or other responsive pleading to the petition.

1.

Service on Respondent. The Respondent in this case is represented by the Office of the
Attorney General (“AG”). In accordance with a standing agreement between the Court
and the AG, the Court electronically served the designated AG representative, Edward
L. Marshall, Assistant Attorney General, Chief of the Criminal Appeals Division, at
edward.marshall@oag.texas.gov, as well as Laura Haney at laura.haney@oag.texas.gov.

Respondent’s Answer. Respondent must answer the petition within thirty (30) days
after receiving this order. In addition to raising any affirmative defenses, Respondent is
ordered to respond to each of the allegations raised in the petition on the merits.
The answer, or other responsive pleading, should comply with Rule 5 of the Rules
Governing Section 2254 Cases and Rule 12 of the Federal Rules of Civil Procedure.
Respondent must serve Petitioner with a copy of the answer or other responsive pleading
in accordance with Rule 5(b) of the Federal Rules of Civil Procedure.
Case 5:19-cv-00012-FB-HJB Document 4 Filed 01/31/19 Page 2 of 2

State Court Records. Respondent must provide the Court with the relevant state
court or administrative records on or before thirty (30) days after filing an answer or
other responsive pleading.

Petitioner’s Reply. Petitioner may file any reply to an answer or other pleading filed by
Respondent on or before twenty (20) days after Petitioner receives the answer or other
pleading.

Duty to Serve Opposing Counsel. Under Rule 5 of the Federal Rules of Civil Procedure
and Local Court Rule CV-5, Petitioner must serve a copy of any pleading, motion, or
other document filed upon counsel for Respondent (the attorneys listed in Paragraph 1).
Further, when filing a document, Petitioner must include a certificate of service that
indicates the date and method (such as by hand-delivery, certified mail, first class mail,
etc.) being used to serve Respondent’s counsel of record. If Petitioner files a
document that does not include this certificate of service, the Court will disregard the
filing.

Duty to Inform Court of Change of Address. If Petitioner’s address changes,
Petitioner must immediately notify the Clerk and Respondent’s counsel in writing of the
change. Petitioner should file a document with the new address with the Court and title it
“Notice to the Court of Change of Address.” This document should not include any
motions or other matters. If Petitioner fails to immediately notify the Clerk and
Respondent’s counsel of any change in Petitioner’s mailing address, the Court could
dismiss the petition.

Consent to Magistrate Judge. Because of the District Court’s busy docket, the parties
may wish to consent to have this case decided by a Magistrate Judge. If the parties
consent, then a Magistrate Judge and not a District Judge will preside over the case and
will enter the final judgment. See 28 U.S.C. § 636(c). Within thirty (30) days from the
date of this Order, the parties must complete the attached form, which informs the Court
whether or not the parties consent, and file it with the Court.

ee
a ed States — Judge

It is so ORDERED.

SIGNED on January 31, 2019.
